DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020,3/23/2021,04/19/2021,04/27/2021 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 4, 9-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 2016/0197055).
Regarding claim 1, Yu teaches a method for forming a semiconductor device in figs. 1-6, comprising:
 forming, in a first semiconductor structure (refer to upper 100 in fig. 6), a first bonding layer comprising a first dielectric layer (108) and a plurality of protruding contact structures (114); 
forming, in a second semiconductor structure (refer to lower 100 in fig. 6), a second bonding layer comprising a second dielectric layer (158) and a plurality of recess contact structures (refer to the recesses 160); and 
bonding the plurality of protruding contact structures with the plurality of recess contact structures such that each of the plurality of protruding contacts is in contact with a respective recess contact structure (fig. 6; and its corresponding text).  
Regarding claim 2, Yu teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Yu teaches each of the plurality of protruding contact structures (114) is in contact with the respective recess contact structure (refer to the recesses 160) such that: 
a top surface of each of the plurality of protruding contact structure is in contact with a bottom surface of the respective recess contact structure; and 
a side surface of each of the plurality of protruding contact structure is in contact with a side surface of the respective recess contact structure (see fig. 6). 

the bonding of the plurality of protruding contact structures with the plurality of recess contact structures comprises a hybrid bonding process (see par. 25)
 Regarding claim 4, Yu teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Yu teaches forming the first dielectric layer (108) and the plurality of protruding contact structures (114) comprise:
forming the first dielectric layer (108) over a first wafer (102); and forming the plurality of protruding contact structures (114) in the first dielectric layer (108), wherein a top surface of each of the plurality of protruding contact structure is above a top surface of the first dielectric layer (see fig. 6).  
Regarding claim 9, Yu teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Yu teaches forming the second dielectric layer (158) and the plurality of recess contact structures (refer to the recess 160) comprise: 
forming the second dielectric layer (158) over a second wafer (150); and 
forming the plurality of recess contact structures in the second dielectric layer, wherein a top surface of each of the plurality of recess contact structure is below a top surface of the second dielectric layer (see fig. 6).  
Regarding claim 10, Yu teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Yu teaches forming the second dielectric layer (158) and the plurality of recess contact structures (160) comprise: forming 
Regarding claim 11, Yu teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Yu teaches partially filling the other openings comprises forming the other conductive layer to cover a bottom surface and a side surface of each of the other openings, such that a top surface of the other conductive layer is below the top surface of the other patterned dielectric layer (see figs. 5B).
Regarding claim 13, Yu teaches a method for forming a semiconductor device, comprising: 
forming, in a first semiconductor structure, a first bonding layer comprising a first dielectric layer, a plurality of first protruding contact structures, and a plurality of first recess contact structures; forming, in a second semiconductor structure, a second bonding layer comprising a second dielectric layer, a plurality of second recess contact structures, and a plurality of second protruding contact structures; and bonding (i) the plurality of first protruding contact structures with the plurality of second recess contact structures, and (ii) the plurality of first recess contact structures with the plurality of second protruding contact structures such that each of the plurality of first protruding contacts is in contact with a respective second recess contact structure and each of the 

    PNG
    media_image1.png
    499
    694
    media_image1.png
    Greyscale

Regarding claim 14, Yu teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Rathburn teaches each of the plurality of first protruding contact structures is in contact with the respective second recess contact structure such that: a top surface of each of the plurality of first protruding contact structure is in contact with a bottom surface of the respective second recess contact structure; and a side surface of each of the plurality of first protruding contact structure is in contact with a side surface of the respective second recess contact structure (see fig. 6).

    PNG
    media_image1.png
    499
    694
    media_image1.png
    Greyscale

Regarding claim 15, Yu teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 6 of Yu shows each of the plurality of first recess contact structures is in contact with the respective second protruding contact structure such that: a top surface of each of the plurality of second protruding contact structure is in contact with a bottom surface of the respective first recess contact structure; and a side surface of each of the plurality of second protruding contact structure is in contact with a side surface of the respective first recess contact structure.  

    PNG
    media_image1.png
    499
    694
    media_image1.png
    Greyscale


Claims 16,17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rathburn (US 2013/0105984).
Regarding claim 16, Rathburn teaches a semiconductor device in fig. 4, comprising: 
a first semiconductor structure (refer to a structure including 160B and 162B) comprising a first bonding layer comprising a first dielectric layer (158) and a first portion of a contact structure (162B) in the first dielectric layer (158); 
a second semiconductor structure (refer to a structure including 160A and 162A) comprising a second bonding layer comprising a second dielectric layer (158) and a 
a bonding interface between the first semiconductor structure and the second semiconductor structure (see fig. 4B), wherein the first and second portions of the contact structure are in contact with each other, a first portion of the bonding interface extends outside the contact structure (refer to outside surface of 162B extending outside between the bonding interface 158) and between the first and second dielectric layers (158); a second portion of the bonding interface (refer to surface of the recess in 162A) extends inside the contact structure and is non- coplanar with the first portion of the bonding interface (see fig. 4).
Regarding claim 17, Rathburn teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Rathburn teaches the second portion of the bonding interface extends in at least one of the first portion or the second portion of the contact structure (see fig. 4); and a lateral dimension of a top surface of the contact structure is different from a lateral dimension of a bottom surface of the contact structure (refer to the upper lateral dimension of the upper surfaces are different than the lateral dimension of the bottom surface).  
Regarding claim 19, Rathburn teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Rathburn teaches the contact structure comprises at least one of copper, tungsten, aluminum, cobalt, polysilicon, or silicides (See par. 69). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above, and further in view of  Forbes (US 2009/0090950)

Forbes teaches the same field of endeavor wherein the first semiconductor structure comprises a plurality of logic process-compatible devices conductively connected to the contact structure; and the second semiconductor structure comprises an array of NAND memory cells conductively connected to the contact structure (see fig. 5 and pars. 58-59).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to replace the first semiconductor structure and the second semiconductor structure of Yu with the plurality of logic process-compatible devices; and an array of NAND memory cells as taught by Forbes so that it provides more efficient bonding between different semiconductor structures by decreasing the thickness of bonding surface.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rathburn as applied to claim 16 above, and further in view of Forbes (US 2009/0090950) 
Regarding claim 20, Rathburn teaches all the limitations of the claimed invention for the same reasons as set forth above except for in one of the first and second semiconductor structures, forming a plurality of logic process- compatible devices conductively connected to respective bonding layer; and in another one of the first and 
Forbes teaches the same field of endeavor wherein the first semiconductor structure comprises a plurality of logic process-compatible devices conductively connected to the contact structure; and the second semiconductor structure comprises an array of NAND memory cells conductively connected to the contact structure (see fig. 5 and pars. 58-59).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to replace the first semiconductor structure and the second semiconductor structure of Yu with the plurality of logic process-compatible devices; and an array of NAND memory cells as taught by Forbes so that it provides more efficient bonding between different semiconductor structures by decreasing the thickness of bonding surface.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed method of forming a semiconductor device, comprising: “planarizing top surfaces of the patterned dielectric layer and the conductive layer; and removing, selectively, a top portion of the planarized patterned dielectric layer to form the first dielectric layer and the plurality of protruding contact structures” in combination of other limitations of claim 5. Claims 6-8 include feature of claim 5.
 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed semiconductor device, comprising: “one of the lateral dimensions of the top and bottom surfaces of the contact structure is in a range of about 200 nm to about 350 nm; and the other one of the lateral dimensions of the top and bottom surfaces of the contact structure is in a range of about 300 nm to about 450 nm”  in combination of other limitations of claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818